DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/22/2021, with respect to claim objection(s) have been fully considered and are persuasive, see for example page 6 paragraph 2.  The claim objection(s) of claim 61 has been withdrawn. 
Applicant’s arguments, see remarks, filed 6/22/2021, with respect to double patenting rejection(s) have been fully considered and are persuasive, see for example page 6 paragraph 3.  The double patenting rejection(s) of claim 51-70 has been withdrawn. 
Applicant’s arguments, see remarks, filed 6/22/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example page 6 paragraph 5-6.  The 35 U.S.C. 103 rejection(s) of claim 51-70 has been withdrawn. 
Allowable Subject Matter
Claims 51-59 and 61-69 are allowed. Claims 1-50, 60 and 70 have been cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Aimone et al (US 2014/0223462), discloses a method for modulating content based on a person's brainwave data, including modifying presentation of digital content at least one computing device. The content may also be modulated based on a set of rules maintained by or accessible to the computer system. The content may also be modulated based on user input, including through receipt of a 
The prior art, Bist et al (US 2012/0290508), discloses a method for generating an emotional profile of the user and deriving inference from the analytics of generated emotional profile is provided. The method involves sharing media content or online event in a connected environment; capturing user's reaction to the said content or event; generating an emotional score of the user to rate the media content or event; and sharing the emotional score within the connected environment.
The prior art either alone or in combination does not expressly disclose “preloading a media asset prior to determining a current biometric state of a user; determining the current biometric state of the user; accessing, using control circuitry, a rule associated with a biometric state of the user; determining, using the control circuitry, that  the current biometric state of the user corresponds to the biometric state of the rule; in response to the determining that the current biometric state of the user corresponds to the biometric state of the rule, posting  the media asset that was preloaded prior to determining the current biometric state of the user to a social network without receiving a command from the user to post the media asset.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pahwa et al (US 2016/0019360) discloses aggregating and sharing wellness data. The wellness data can be received by a user device from any number of sensors external or internal to the user device, from a user manually entering the wellness data, or from other users or entities. The user device can securely store the wellness data on the user device and transmit the wellness data to be stored on a remote database. A user of the device can share some or all of the wellness data with friends, relatives, caregivers, healthcare providers, or the like. The user device can further display a user's wellness data in an aggregated view of different types of wellness data. Wellness data of other users can also be viewed if authorizations from those users have been received.
Hu et al (US 2015/0294595) discloses a method for providing wellness-related communications to a user including: at a computing system, processing a record of activity events performed by the user over a period of time with a communication engine to generate a first communication for the user, the communication engine supported within a native wellness platform application executing on a computing device affiliated with the user; displaying the first communication within a textual conversation feed within the native wellness platform application; receiving a first response to the first communication from the user through the textual conversation feed; generating a second communication upon processing the first response at the computing system; and displaying the second communication within the textual 
Bastide et al (US 2015/0256634) discloses forming groups based on an emotional state of a user, a computer determines an emotional state of a first user. The computer determines an emotional state of a plurality of users and determines the emotional state of at least one user of the plurality of users corresponding to the emotional state of the first user. The computer provides a recommendation for forming a group, based, at least in part, on the corresponding emotional states of the first user and the at least one user. The computer then determines, based on at least one criteria on the group, a duration for the group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/
Primary Examiner, Art Unit 2436